 372DECISIONSOF NATIONALLABOR RELATIONS BOARDBarwise Sheet Metal Co., Inc.,a Division of Airtron,Inc.; American Air ConditioningCo., Inc.;Fahnes-tock,Inc., a Division of Airtron Inc.; and AirtronInc., as Joint and Successor Employers and SheetMetal Workers International AssociationLocal Un-ion No.29, affiliated with the Sheet MetalWorkersInternational Association.Case 17-CA-4792September 29, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March14, 1972,Trial Examiner Joseph I.Nachman issued the attached Decision in this pro-ceeding.Thereafter,the Respondents and the GeneralCounsel filed exceptions and supporting briefs, andthe Respondents filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,and conclusions and to adopt hisrecommended Order as modified herein.The TrialExaminer found that Respondents viola-ted Section 8(a)(5)by unilaterally changing the wages,hours,and terms and conditions of employment of itsemployeesand bythereafter failing and refusing tocomply with the terms of its contract with the Union.He further found that it was unnecessary to decidewhether Section 8(a)(3) was violated as alleged in thecomplaint because the remedy for such a violationwould be the same as that required to remedy the8(a)(5) violation.The General Counsel excepts, con-tending the Trial Examiner should have ruled on thatallegation and found that Danny T. Duckett andGary Thompsonwere constructively discharged andthat the eight employees who took nonunionjobs withBarwise were discriminated against by a reduction oftheir rateof pay by theRespondents,in violation ofSection 8(a)(3) of theAct. We findmerit in the Gener-al Counsel's exceptions.The essential facts upon whichthe General Coun-sel bases the alleged violations of Section 8(a)(3) arefully set forth in the Trial Examiner'sDecision(begin-ning with the second full paragraph of his section enti-tled "Current Facts").In lateMarch or early April1971,' Gary Thompsonand Dan Duckett asked JuliusMarvel,superintendent of Respondents,about cer-tain rumors concerning Respondents'"going nonun-1All dates refer to 1971 unless otherwise indicated.ion." Marvel said he had heard the rumors but did notknow for sure. A month later Marvel visited Thomp-son at a jobsite and told him he had to make a deci-sion as to whether he (Thompson) was going to "stayin" the Union or stay with the Company. Thompsonsaid he would retain his membership in the Union andquitRespondents. Shortly thereafter Duckett tele-phoned Marvel to seek confirmation as to whether theRespondents were going nonunion. Marvel con-firmed Respondent would be nonunion and toldDuckett he had to decide if he would stay with theUnion or stay with the Company. Duckett indicatedthat because he had secured union employment inKansas City and would be fined by the Union if heworked in a nonunion shop he did not seek furtheremployment with Respondents. Duckett went toKansas City and remained there. Thompson alsowent to Kansas City but returned after 1 week (forfamily reasons) and asked Marvel for a union job.Marvel gave him a union job at a Wichita location.Thompson eventually left Respondents after the jobwas completed because he knew there was no moreunion work available and he had elected to stay withthe Union.The eight employees who remained to work for thenonunion company, Barwise, likewise were faced withthe decision to stay with the Union or the Respon-dents. They chose to work for Barwise under nonun-ion conditions which included substantial reductionsin their wage rates, but which would assure them ofa full week's work. Accordingly, at Marvel's requestthey wrote out and gave him resignations from theiremployment at American. Marvel, according to twoof the employees, would not accept the resignationsfrom the Union they offered him but rather insistedtheir resignations be resignations from American.Shortly thereafter the employees were assigned workat Barwise. At Barwise they performed substantiallythe same work they did for American and Marvelcontinued to be their supervisor, as he had been whenthey worked for American.We agree with the General Counsel that Respon-dents violated Section 8(a)(3) by constructively dis-charging Thompson and Duckett and discriminatingwith respect to wages and other terms of employmentagainst the eight employees who were transferred tothe Barwise payroll in early June. The record clearlydemonstrates that Respondents' motive in closing Re-spondent American's operations and creating Barwisewas to rid themselves of the Union and escape frombeing bound by the labor agreement and the obliga-tions inherent in the collective-bargaining relation-ship with the Union. Respondents admitted, in fact,that they felt the Union and its contract with Ameri-can had accounted for the Respondents' financialproblems which prompted it to form a nonunion com-199 NLRB No. 64 BARWISE SHEETMETAL CO.pany. Respondents may also have had some eco-nomic justification for their action, but that is nodefense for outright discrimination prohibited by Sec-tion 8(a)(3). Part and parcel of Respondents' designwere their efforts to force out unit employees whowished to retain their union membership and retainonly those who would drop their union affiliation.Thus, Thompson's and Duckett's decisions to quittheir jobs at American were directly inspired byMarvel's telling them the Respondents were goingnonunion and demanding that they decide betweenthe Union and further employment under nonunionconditions.The warning was clear; Respondentwould no longer offer union work. This conduct clear-ly establishes discrimination based on antiunion con-siderations in violation of Section 8(a)(3).2Those employees who quit the Union in order towork on theBarwisepayroll suffered discriminationwith respect to wages and other conditions of employ-ment because of the Respondents' antiunion conduct.(One unit employee, Elmer Pretschner, remained inthe Union and was retained on the payroll of Ameri-can for the sake of appearance; he was paid the higherwage rate in accordance with the union contract.However, Pretschner performed the same unit workas the Barwise employees were doing.) Such disparatewage treatment by an employer based solely uponunion considerations is "inherently destructive of em-ployee rights" and violates Section 8(a)(3)3 Accord-ingly, we find that the Respondents' conduct as setforth above was also violative of Section 8(a)(3) andshall amend the Trial Examiner's findings, conclu-sions, and recommendations accordingly.ADDITIONAL CONCLUSION OF LAW9. By constructively discharging Gary Thompsonand Dan Duckett and by discriminating with respectto wages and other terms of employment against RoyAffleck, Dan Flores, Owen Gould, Gary Highfill,James D. Merchant, Michael D. Morrow, James B.Savage, and Robert Scantin, the Respondents en-gaged in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below andhereby orders that Respondents, Barwise Sheet MetalCo., Inc., a Division of Airtron, Inc.; American AirConditioning Co., Inc.; Fahnestock, Inc., a Divisionof Airtron, Inc.; and Airtron Inc., Wichita, Kansas,their respective officers, agents, successors, and as-373signs, shall take the action set forth in the TrialExaminer's recommended Order as so modified:1. Insert the following as paragraph 1(a) and relet-ter the following paragraphs accordingly."(a) Unlawfully terminating employees or other-wise unlawfully discriminating in regard to their wag-es and terms and conditions of employment."2.Substitute the attached notice for the TrialExaminer's notice.2 AAA Electric, Inc and Simms Electric Co.,190 NLRB No. 23;Kamminga&Roodvoets,Inc,198NLRB No. 37.3 SeeN L R B v. GreatDaneTrailers, Inc,388 U.S. 26.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a full trial in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and has ordered us to post thisnotice.We intend to carry out the order of the Board,the judgment of any court, and abide by the follow-ing:As the Board has found that we violated the lawwhen we unilaterally changed the wages, hours, andworking conditions of our employees in a unit com-posed of all sheet metal employees, journeymen, ap-prenticesand foremen, with respect to whichemployees we had entered into a contract with SheetMetal Workers Union Local 29, to remedy the viola-tion of law so found:WE WILL revoke and cease to give effect to thechanges we unilaterally instituted, except in suchparticulars as Local 29 may request that aparticular change not be revoked.WE WILL restore and place in effect all termsand conditions of our contract with Local 29,dated August 1, 1970.WE WILL make all payment to the vacation,welfare, and pension funds on behalf of thoseemployees in the unit for whom we previouslymade contributions, and for whom such contri-butions would have continued had we fully com-plied with our contract of August 1, 1970, withLocal 29.WE WILL, upon request, recognize and bargaincollectively with Local 29, as the representativeof the employees in the aforesaid unit, with re-spect to rates of pay, wages, hours of work, and 374DECISIONSOF NATIONALLABOR RELATIONS BOARDother terms and conditions of employment.DatedByWE WILL in all respects comply with the con-tract of August 1, 1970, according to its tenor andlegal effect.WE WILL offer Gary Thompson and DanDuckett their old jobs back, if the same exist, orif not, to a substantially equivalent job, and WEWILL make up to them as well as Roy Affleck,Dan Flores, Owen L. Gould, Gary Highfill,James D. Merchant, Michael D. Morrow, JamesB. Savage, and Robert Scantlin, the pay they lostby reason or failure to comply with our contractof August 1, 1970, with Local 29, together with6-percent interest.Section 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining orother mutual air or protectionTo refuse to do any or all of these things.WE WILL NOT unlawfully discharge employeesor otherwise discriminate against them becausethey are union members.WEWILLNOT do anything to interfere with ouremployees in the exercise of the aforementionedrights.WE WILL NOT tell our employees in the afore-said unit that we have no work for them unless theyagree to work under conditions we unilaterallyimpose, instead of the conditions provided in aunion contract by which we are bound.BARWISE SHEETMETAL CO., INC.,A DIVISIONOF AIRTRON, INC(Employer)DatedBy(Representative)(Title)AMERICANAIRCONDITIONINGCo., INC.(Employer)DatedByDatedBy(Representative)(Title)FAHNSTOCK, INC.A DIVISION OF AIRTRON, INC.(Employer)(Representative)(Title)AIRTRON INC.(Employer)(Representative)(Title)We will notify Gary Thompson and Dan Duckett ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in ac-cordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 610 Federal Building, 601 East 12thStreet,Kansas City, Missouri 64106, Telephone 816-375-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceedingtried before me at Wichita,Kansas,on November 30 andDecember 1,1 with all parties present and duly represented,involves a complaint Z pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (herein the Act),which alleges thatBarwise SheetMetal Co., a Division ofAirtron, Inc.; American Air Conditioning Co., Inc.; Fah-nestock, Inc., a Division of Airtron, Inc.; and Airtron Inc.(herein respectively calledBarwise,American, Fahnestockand Airtron, and collectively called Respondents), violatedSection 8(a)(5) and (1) of the Act by unilaterallychangingthe terms and conditions of employment fixed by a collec-tive-bargainingagreementin effect with Sheet Metal Work-ers International Association Local Union No. 29(hereincalledUnion), the collective-bargainingrepresentative ofthe employees involved in an appropriate unit and by pass-ing the Union and bargaining directly with employees in theunit regarding their wages, and otherterms andconditionsof employment; violated Section 8(a)(3) and (1) of the Actby discriminating against employees in the unit because oftheir membership in, adherence to, and activities on behalfof the Union; and independently violated Section8(a)(1) ofthe Act by interrogating employees concerning their sup-port of the Union, threatening employees that the Companywould go nonunion and that the employees would have toget out of the Union or hunt for another job, and by solic-iting employees in the unit to withdraw from the Union. Forreasonshereafter stated I find and conclude that violationsof Section 8(a)(5) and (1) of the Act are established by therecord with respect to which an appropriateremedial ordershould issue, and that it is unnecessary to decide whetherSection 8(a)(3) was violated or not because in either event1This and all dates herein are 1971, unless otherwise indicated.2 Issued October 28 on a charge filed August 11 and, amended October 21. BARWISE SHEETMETAL CO.375the remedy for such a violation would be thesame as thatrequired to remedy the 8(a)(5) violation.At the trial all parties were afforded full opportunity tointroduce relevant and material evidence, to examine andcross-examine witnesses, to argue orally on the record, andto submit briefs. Oral argument was waived. Briefs submit-ted by the General Counsel and Respondent, respectively,have been duly considered.3 Upon the pleadings, stipula-tions of counsel, the oral evidence, including my observa-tion of the demeanor of the witnesses while testifying, andthe entire record in the case, I make the following:FINDINGS OF FACT 4IBACKGROUNDFor some years prior to 1969, Fahnestock was engaged atWichita, Kansas, in the operation of a sheet metal shopand the installation of sheet metal products. In the main itswork was performed on residential and small commercialprojects. It had no contract with any union. In 1969, theschool board for school district #353 was receiving bids forthe construction of a new school, known as the WellingtonElementary School. Although the job was much larger thanany he had previously performed, E. G. (Ted) Fahnestock,Jr.,president and chief executive officer of Fahnestock,decided to bid on the school job, and apparently was beingseriously considered for the award of a contract. Learningof Fahnestock's interestin the project, the Union communi-cated to the school board, its intention to picket and engagein any other conduct it considered appropriate to impede orprevent completion of the building if the contract wasawarded to Fahnestock. The school board apparently com-municated the Union's views to E. G. Fahnestock, Jr. Thelatter, apparently in an effort to satisfy both the Union andthe school board, had some conferences with Union AgentWeems,and, as a result,on July 8, 1969, E. G. Fahnestock,Jr.,addressed the followingletter,on the letterhead ofAmerican, to Union Agent Weems:American Air Conditioning Company, Inc. has beenformed to perform as a total mechanical contractor,including plumbing and sheetmetal. It isour desire tooperate a union sheetmetal shop and as we discussed,phase out the Fahnestock, Inc. sheetmetal shop. As wediscussed, this will require approximately fourteen tosixteen months to complete our present contracts. Atthe conclusion of this period we will operate within the3On January 12, I directed a letter to all counsel pointing out that thesubject of appropriate remedy had not been discussed in the beefs, and Irequested the parties,and particularly the General Counsel, to file a furtherbrief dealing with that question,assuming that a violation of the Act wasfound.The General Counsel filed a supplemental brief, including a proposedorder,which has likewise been fully considered.As hereafter more fullyindicated,in his proposed order the General Counsel does not request reliefwith respect to some of the allegations in the complaint.4 Although Respondents deny that Fahnestock, American,Airtron, andBarwise constitute a single integrated enterprise,or successor or joint em-ployers, the allegations of the complaint with respect to the nature and extentof the business conductedby theseveral Respondents are not denied andaccordingly stand admitted I find these facts to be as pleaded and that theyare sufficient to establish the Board's Jurisdiction, and I so find In factRespondents admitted in their answer that each is engaged in commercewithin themeaningof the Act The allegation in the complaint that the Unionis a labor organization is also admittedby theanswer, andI so find.scope of your local #29.This letter is to acknowledge our intent and requestthat you prepare whatever applications are necessaryfor us to become affiliated with yourassociation.We look forward to many years of successfulrelation-ship with you.Pursuant to this letter, Weems and E. G. Fahnestock, Jr.,met andagreed upon a contract, which the later executedon behalf of American, on August 1, 1969.1 The contractreferred to was the standard form contract negotiated by theUnion and Sheet Metal Contractors Association of GreaterWichita, which was in effect from May 1, 1968, throughApril 30, 1970.6 The evidence shows thatat no timematerialwas Fahnestock or American a member of the Association,or in any way bound by its actions. In additionto signingthe form contract, E. G. Fahnestock, Jr., on behalf of Amer-ican, and the Union, also on August 1, 1969, executed twodocuments by way of addenda to the form contract. Thefirst of these provided that American would, upon writtenauthorization from an employee, deduct from the wages ofthat employee union dues and a specificamount onaccountof initiation fees until the initiation fee was fully paid, andremit the amounts so withheld to the Union.' The secondaddenda provided that the contract would not apply tospecific jobs therein listed, but that all other jobs would beperformed in accordance with the labor conditions set forthin said contract. When the 1969 contract expired,a renewalcontract was executed by American on August 5, 1970,effective from May 1, 1970, to April 30, 1972, and thereafterfrom year to yearunlessterminated by a 90-day notice.Although neither the 1969 nor the 1970 contract con-tained a specific "Recognition"clause, both provide for theUnion's territorial jurisdiction, define the scope of the unit,8provide restrictions on subcontracting, provide that " .. .none but QUALIFIED journeymen and REGISTEREDapprentice sheet metal workers shall be employed on anywork" subject to the contract, state that the employer willobtain workers only through the Union's hiring hall whichis to be operated in a nondiscriminatory manner; and pro-vide a union-security clause pursuant to which the employerwill require membership in the Union as a condition ofcontinued employment within 8 days following the com-mencementof employment, or the effective date of the con-tract,whicheveris later.Following the execution of the contract in 1969, as thejobs excepted from the contract under addendum two were5Respondent contendedat thetrial thatthe contractexecuted in 1969 wasimproperlyreceived in evidence because the signaturethereon of E. G.Fahnestock, Jr., was not properly authenticated.E. G Fahnestock's signa-tures on the letter of July8 andthe renewal contractexecutedin August 1970are admittedto be genuine;the signature on the 1969 contract I find to bethe same. Basedon thisfinding, and the fact that counsel was informed thathe would be permitted to adduceevidence that the signature on the contractwas not genuine(E. G. Fahnestock, Jr., havingdied on March 19,1971), andfailed to do so, even though he called WilliamFuchs, a close business associ-ate of E G. Fahnestock, Jr, for more than 15 years, andwho must be familiarwithhis signature, I find and concludethat the contract of August 1, 1969,was adequatelyauthenticated.6 Union AgentWeems admitted that when he signed this contract Amen-can hadno employeeswho were membersof the Union7According to Union Agent Weems, the checkoffswere to cease when theemployees had fully paidtheir initiation fees, and did in fact cease in Juneor July 1971s Theunit is defined as ".all sheet metal employees,journeymen,apprentices and foreman" 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompleted, the sheet metal workers employed by Fahnes-IlTHE CORPORATE ENTITIES INVOLVEDtock joined the Union and were transferred from the latter'spayroll to that of American, and thereafter worked underthe terms and conditions of the contract in effect betweenthe Union and American." There is some variance in thetestimony as to circumstances under which the employeesbecame members of the Union, but in my view of the caseno resolution of any seeming discrepency need be made.10It is sufficientto note that the testimony is uncontradictedthatafterFahnestock employees were transferred toAmerican's payroll, they continued to perform the samework, out of the same shop, and under the general supervi-sion of Superintendent Marvel, just as they had while em-ployed by Fahnestock.9 At or aboutthe time it executed the contract with SheetMetal Workers,American also began the operation of a plumbing shop and entered into acontract with the PlumbersUnion Theplumbing operationis not involvedin this proceeding.10 Employee Thompson testified that no one told him he had to join theUnion;that Superintendent Marvel, an admitted supervisor,asked if hewould like to do so and he did,thatMarvel gave him the necessary papersand he signed them in Marvel's office.Employee Duckett testified that whenhe switched employment from Fahnestock to American,Marvel told him itwas time for him to join the Union so he signed the necessary papers he hadpreviously obtained from Union Agent Weems, and that such signing tookplace on a construction job with only Weems and another union representa-tive present. Employee Morrow testified that when he finished with theexcepted jobs he was working on,and as American was going union, he knewthat it was his turn to go into the Union so he Just signed the necessary papers.Employee Savage testified that when he switched from Fahnestock to Amen-can in October 1969, he joined the Union,signing the necessary papers inthe private office of E G.Fahnestock,Jr., the latter,Union Agent Weems,and Elmer Pietschner,whose status is hereafter discussed,all being present,after he had been told that he was wanted in E. G. Fahnestock's office, thatno one told him he had to join the Union,itbeing his understanding thatas the Company was going union,he would have to Join, if he wanted to workthere.Employee Scantlm testified that it was his understandingthat when heceased working on the excepted jobs he would have to become an employeeof American and Join the Union or look for work elsewhere, that whenSuperintendent Marvel told him,about August 1970,that it was time for himto join the Union he did so; that he really did not want to join and askedMarvel why the men could not vote on it; and that the latter replied that hecould not see why the men would not want the Union.Employee Afflecktestified that no one told him he had to join the Union;that when it cametime for him to go into the Union,someone told him thatUnion AgentWeems was in the office and if he wanted to sign up he could, that it washis understanding that American was to be a closed shop and that he couldnot work there unless he joined the Union,and for that reason did soEmployee Flores testified that he learned from a fellow employee that hewould have to join the Union,that about July 1970, when he ceased workingon the excepted jobs, he became an employee of American,and was told, byMarvel he thought,that he had to join the Union if he wishedto work forAmerican,and did so. Employee Gould testified that he learned from fellowemployees that the whole company was going union and that he had to joinifhe wanted to work there;that when he ceased working on the exceptedjobs, he was called into Marvel's office where Union Agent Weems andseveral other employees were present,that he had theretofore obtained anapplication for membership in the Union from Weems,while on one of thejobs, and that he signed such application in Marvel's office.Employee High-fill testified that when he became an employee of American in the summerof 1970,he signed the necessary papers to join the Union;that before signingthem,Superintendent Marvel telephoned him on the job and stated that hehad some papers for him to sign;that the papers were brought to the jobsiteby a driver for American;that he signed them on the job and returned themto Marvel by the driver that brought them.The only testimony in the recordbearing on the circumstances under which employee Merchant Joined theUnion is one question put by counsel for Respondent,namely, "Marvel wasthe one that helped you to get into the Union in the first place,wasn't he?to which Merchant replied, "Really I don't know that Marvel had too muchto do with it,going in or out,either one."As heretofore stated, Fahnestock has operated in theWichita area for some years, and in 1969, American wasformed to operate as a total mechanical contractor. Accord-ing to the letter written by E. G. Fahnestock, Jr., to theUnion on July 8, 1969, his purpose was to "phase out theFahnestock, Inc., sheetmetal shop," when American cameinto full operation after the completion of the contractuallyexcepted jobs. At all times material,and at leastuntil theappearance of Airtron on the scene, which occurred aboutMarch 1970, E. G. Fahnestock, Jr., was president and direc-tor of Fahnestock and American and the final voice in allmatters affecting either of them. Airtron was organized withthe purpose of merging a number of other corporationsengaged in sheet metal work into it. In June 1970 Fahnes-tock was merged into Airtron, and thereafter operated as adivision of the latter, and American operated as a whollyowned subsidiary of the Fahnestock Division of Airtron. 1At the formation of Airtron, its officers were:E. G. Fahnestock, Jr., chairman of the board of direc-torsRalph J. Link, presidentArthur D. Bogen, vice presidentRichard Mills, secretaryWilliam Fuchs, assistant secretaryFloyd M. Thompson, treasurerWith some exceptions not here material, these persons heldoffice in Airtron until shortly after the death of E. G. Fahne-stock, Jr., on March 19, 1971. Upon the latter's death, theoffice of chairman of the Board apparently ceasedto exist,and Airtron's other officers were:Ralph J. Link, presidentRichard E. Mills, executive vice presidentRobert F. Tanner, vice president and secretaryRobert M. Borschow,treasurerand assistant secre-tary 12The evidence also shows that from the time of the mergerwith Airtron in June 1970, until the death of E. G. Fahnes-tock, Jr., the latter was not only an officer and director ofAirtron, but generalmanager incharge ofall its operationsin the Wichitaarea,which would include Fahnestock andAmerican, and as such made all policy decisions with re-spect to such operations. The parties stipulated that as ofAugust 1971, the Fahnestock family owned 8-1/2 percent ofthe Airtron stock.13IIICURRENT FACTSAbout mid-1970, it became apparent that American wasoperating at a substantial loss. Although the extent of suchloss for the fiscal year due to end May 31, 1971, could notthen be known, steps were taken todiminishthe loss, butby the end of the aforementioned fiscal year, American hadsustained an operating loss of $239, 317.14 According to the11Airtron hasa number of divisions located in various cities,mostly eastof theMississippi12ArthurD Bogenand William C Fuchswho had therefore been officersceased to be such,but continued as members of the Board of Directors.13The findings in this section are based on the stipulations of counsel andthe uncontradicted testimonyofWilliam C. Fuchs.14Theamount of$166,637 of thisloss was sustained by the plumbing shop,which American also operated, and theremaining$72,680 by thesheet metal BARWISE SHEETMETAL CO.377uncontradicted testimony of William C. Fuchs, who, at thetime of the trial, had becomegeneral managerof the Fahne-stock Division of Airtron, the major factors leading to theloss were (1) that commercial construction in the Wichitaarea experienced a substantial reduction in volume, so thatthere were fewer jobs to bid on; and (2) the advent of anumber of new sheetmetalshops that operated nonunionmade bids on a union basis noncompetitive. When the fullextent of American'slosses forthe fiscal year became ap-parent, which was about the time of the death of E. G.Fahnestock, Jr., Airtron directed that the Wichita operationbe made profitable or be closed. To comply with this direc-tive it was decided (1) to cease operating the plumbing shopand lay off its employees; (2) keep American in existence sothat it could perform any union work that might be ob-tained;15 and (3) to establish a new sheet metal shop thatwould operate nonunion. For the last mentioned purpose,Barwise wasorganized on June 9, 1971. According toFuchs, the decision that Barwise would operate nonunionwas made by Airtron, the parent company. With the forma-tion of Barwise, it was established in the quarters formerlyoccupied by American, with Marvel, who had thereforesupervised the operations of American, supervising the op-erations of Barwise,and American was moved to smallerquarters approximately a block away from where it for-merly operated.Also, about this time it became generally known amongthe employees of American that the latter was in bad finan-cial condition, and was giving consideration to operating asa nonunionemployer. The rumors gained strength by rea-son of Superintendent Marvel's statements to some employ-ees of American that the Company was going nonunion,and while making it clear that he was not urging that themen abandon their union affiliation, he asked whether theypreferred to stay in the Union, or work with the Companyin a nonunionshop. The testimony shows that by the middleor end of June virtually all the employees theretofore em-ployed by American (approximately 13 in number) ceasedto be so employed.In allegingthat the aforementionedemployees were discriminated against in violation of Sec-tion 8(a)(3) and (1) of the Act, the complaint divides theminto two categories. Paragraph9(a) allegesthat five employ-ees 16 wereconstructively discharged, and paragraph 9(b)alleged that the remaining eight 17 were discriminatedagainst by a reduction in their rate, and in each instance thediscrimination occurred because of the employee's member-ship in, adherence to, and activities on behalf of the Union.By answer, Respondents denied all allegations of paragraph9, and asserted that the employees terminated their employ-ment with American because there were insufficient em-ployment opportunities.With respect to the first category, employees Clark, Mor-gan andReed did not testify, and there is no evidence in therecord as to the circumstances under which their employ-shoj.Fuchs testified that after about Juneor July 1971, the Wichitaoperationreceived no new contracts that had to be performed under union conditions.16These are DannyT. Duckett, Gary Thompson,Howard RClark, BillR. Morgan and Charles Reed.17Ray Affleck,Don Flores,Owen L. Gould, Gary Highfill,James D.Merchant,Michael D Morrow,James B. Savage, and Robert Scantilm.ment ceased, or that they did not voluntarily quit,as allegedin Respondents' answer. Duckett testified that in the latewinter and spring of 1971, work at American was slow withsome employees working 1 day a weekor less,and that hebegan to hear rumors that American "was gettingout of theUnion"; that he telephoned Superintendent Marvel, askedif the rumor he had heard was true, and received an affirma-tive reply; that Marvel also told him he (Duckett) had tomake a decision either to stay with the Union and rely uponsuch employment as the latter might provide, or stay withthe Company which would operate nonunion; that becausehe secured better employment with an employerin KansasCity, and his understanding that he would be fined by theUnion if he worked ina nonunionshop, he did not seekfurther employment from Americanor Barwise.Thompsontestified that after the death of E. G. Fahnestock, Jr., hebegan hearing rumors that "we were getting out of the Un-ion," and that about a month later while talking with Mar-vel, he asked the latter if this rumor wastrue;thatMarvelreplied that he had heard rumors that it was Airtron thatwanted to get out of the Union, but that he knew nothingfor sure; that several weeks later Marvel came to a jobsitewhere he was working, and said he had tohave a decisionas to whether he (Thompson) "wanted to stay in the unionor stay with Fahnestock; that he replied that he would "stayin the Union," that he and Duckett had jobs in Kansas Cityto go to; that the following day he left for Kansas City, andafter 1 week, for family reasons and because he did not likethe working conditions there, he returned to Wichita; thatabout a week later he went to shop where American hadoperated to ask Marvel about work; that everything ap-peared to be about thesame,except that the name Ameri-can had been removed and there now appearedthe nameBarwise; that Marvel told him about the Kiva job beingfinished by American under union conditions, and that hemight be able to put him on it; that a week or so later Marvelassigned him the Kiva job where he workeduntilits comple-tion about September 1; that for this work he was paidunion scale by check drawn on American; that when theKiva job was completed he just left because he knew therewas no more union work available and he had elected tostay with the Union; and that he was, at the time of the trial,unemployed.The eight employees in the second category fall prettymuch into the same pattern. They testified, in substance,that in the late winter and early spring of 1971, they hadbeen getting few hours of work, and had also heard rumorsthat the Company was going to get out of the Union; thatMarvel also told them that they had had to make a decisionas to whether they wanted to stay with the Union, or workfor the Company under nonunion conditions, the chiefchange in condition being that their hourly wage rate wouldbe $5.50 instead of the union scale of about $8.25; thatknowing there was an abundance of unemployedsheet met-al workers at the union hall, they concluded that it wouldbe to their advantage to accept the reduced rate for a fullworkweek, rather thaninsist onthe higher rate for fewerhours of work, and accordingly, at Marvel's request forsome kind of document, wrote out and gave him resigna-tions from their employment at American; that shortlythereafter they were assigned work at Barwise where they 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDwere employed at the time of the trial; that at Barwise theyperformed the same work that they did for American exceptthat they got to do some work that was theretofore reservedto the plumbers; and that Marvel continued to be theirsupervisor, as he was when they worked for American.18IV CONTENTIONS AND CONCLUSIONSA. The 8(a)(5) AllegationsIt is now well settled that an employer who, in the midstof a contract term, unilaterally changes the wages, hours,and terms and conditions of employment of the employeescovered by that contract thereby violates Section 8(a)(5)and 8(d) of the Act;N.L.RB. v. Crompton Highland Mills,Inc.,337 U.S. 217. Respondents argue, however, that on thefacts of the instant case the aforementioned rule is inappli-cable because (1) American, the only Respondent signatoryto the contract with the Union, no longer has employees towhom the contract is applicable, and that the remainingRespondents are under no legal obligation to comply withsaid contract; (2) When the initial contract was entered intoon August 1, 1969, American had no employees, and theUnion did not at any time thereafter acquire an uncoercedmajority. Rather, it is urged, that such majority as the Uniondid in fact acquire was obtained because of Respondents'assistance and coercion; (3)the unit described in the contractand pleaded in the complaint, is inappropriate, because itincluded "foremen," who are supervisors as defined in Sec-tion 2(11)of the Act; and (4) that the contract involved con-tains provisions which are or could be illegal, and in anyevent unforceable because against public policy. I treat withthese defenses in the order stated.1.The legal obligations of the several RespondentsThe contention that neither Fahnestock, Airtron, norBarwise,being corporations that are seperate from Ameri-can, have any responsibility for unfair labor practices thatmay have been committed by the latter, I must and doreject.The Board, with court approval, has uniformallyheld, not only for jurisdictional purposes, but for the pur-poses of liabilityas well, that separate and distinct corporateentitiesmay be regarded and dealt withas a singleemploy-er, if they are in fact an intergrated enterprise.Local 1264InternationalBrotherhood of Electrical Workers v. BroadcastService of Mobile, Inc.,380 U.S. 255;Playtime Kiddie Wear,184 NLRB No. 41. For the purpose of deciding whetherseparate corporateentitiesconstitute a single intergratedenterprise the Board considers (1) interrelation of opera-tions; (2) centralized control of labor relations; (3) commonmanagement;and (4) common ownership or financial con-trol.Although the Board has not held any one of thesefactors to controlling, it has emphazised interrelation ofoperations,common management,and centralized laborrelations, particularly the latter,as indicatingintergration ofsuch a degree as to warrant piercing the corporate fictionand regardingthem as singleemployer in legal content-18The findings in this section are based on a composite of the uncontrad-ictedand credited testimony of Duckett, Thompson, Merchant, Morrow,Savage, Scanthn, Affleck, Flores, Gould, and Highfill.plation.Metco Plating Company,110 NLRB 613, 616;PizzaProducts Corporation and G & W Food Products,153 NLRB1265, 1267-68, enforcement denied on other grounds 369F.2d 431 (C.A. 6).In the instant case the evidence showsthat E. G.Fahnestock,Jr.,controlled and was the individual whomade all policy decisions with respect to the operations ofFahnestock.He was responsible for the formation of Amer-ican and operated it asa whollyownedsubsidiary,of Fahne-stock.Even after the formationof Airtronand the transferto it of all the assets of Fahnestock and American, theWichita operation functioned as a division of Airtron withE. G. Fahnestock,Jr., until his death in March 1971, as thegeneral manager of that division,and the individual whomade all policy decisions including those involving mattersof labor relations.And after the deathof E. G.Fahnestock,Jr.,Airtrondesignated first Bramer and then Fuchs to serveas general manager of all its Wichita operations,with thesame authority theretofore exercisedby E. G.Fahnestock,Jr., and as Fuchs admitted,itwas Airtron that made thed eci s ion that Barwise should be organized and that whenorganized,it should operate as a nonunion shop.Upon the foregoing facts,and in light of the principlesabove stated, I find and conclude that Fahnestock, Amen-can, Airtron, and Barwise constitute a single intergratedenterprise, and that such enterprise has the duty of reme-dying those unfair labor practices that may be found herein.How the separate corporate entities will apportion the resul-tant liability among themselves is a matter for them to de-cide,but has no effect upon their legal obligation to complywith the Board'sOrder.2.The alleged lack of majorityThe evidence is very clear that when the initial contractbetween the parties was executed on August 1, 1969, theUnion did not represent any of the employees involved, andUnion Agent Weems admitted that at that time he hadmade no effort to organize them. Although such lack ofmajority status would ordinarily render the contract unlaw-ful, that result does not follow in the instant case becauseof the provisions of Section 8(f) of the Act; the employerbeing engaged primarily in the building and constructionindustry, and the contract being with a union of whichbuilding and construction employees are members. Becauseof this fact, Respondents argue, they may at this time ques-tion the majority status of the Union, notwithstanding thegeneral rule that as recognition was granted more than 6months prior to the filing of the charge, because of thelimitation provisions of Section 10(b) of the Act, the defenseis not now available to overcome the presumption of majori-ty status raised by a contract valid on its face,Dayton Mo-tels,Inc.,192NLRB No. 112.Local Lodge No. 1424International Association of Machinists [BryanMfg. Co.] v.N.L.R.B.,362 U.S. 411.I deem it unnecessary to consider whether a presumptionof majority may appropriately be drawn here from the exe-cution of the 1970-72 contract. Assuming that it may not,the evidence is clear that all 13 employees on American'spayroll had become members of the Union well before Re-spondents changed the terms and conditions of employ-ment, and the latter checked off union dues pursuant to BARWISE SHEETMETAL CO.379authorization from each employee, and in addition a provi-sion in the contract obligated the employer to require mem-bership in the Union as a condition of continuedemployment of all employees within 8 days after employ-ment or the effective date of the contract, whichever is later.See article V of the contract.19Accordingly, I find and conclude that the Union was themajority collective-bargaining representative of the employ-ees here involved, and that Respondents were legally ob-ligated to bargain with said Union unless, as Respondentscontend, the Union's majority was coerced, the unit wasinappropriate, or perhaps because the 1970-72 contract wasfor some other reason invalid. I turn now to those defenses.3.The alleged coercionThe evidence upon which Respondents rely in support ofthe contention that the Union's majority was coerced issummarizedsupra,fn. 10. The contention, however, is onethat I find unnecessary to decide. Assuming without decid-ing that the conduct referred to does constitute coercion, itisunlawful coercion practices by E. G. Fahnestock, Jr.,himself and his next level of supervision, SuperintendentMarvel. It is an elementary proposition of law that no onemay asserta defensepredicted on his own unlawful con-duct. For this reason, I find and conclude that Respondentsare estopped from asserting in this proceeding that theUnion's majority status was one which they coerced.4.The alleged inappropriate unitThe argument that the unit described in the contract (art.1, sec. 1), and pleaded in the complaint (paragraph 5), isinappropriate is predicated on the contention that "fore-men" is synonomus with "supervisor" as that term is de-fined in Section 2(11) of the Act.20 It is settled, of course,that in applying the statutory definition of "supervisor,"mere titles are meaningless, it being the actual authoritypossessed by the alleged supervisor which is controlling.N.L.R.B. v. Southern Bleacheries & Print Works,257 F.2d19Thisfactof actual majoritydistinguishes the instantcase from R, JSmithConstructionCo.,191NLRB No 135, uponwhich Respondents sostrongly rely, for in that case the lack of actualmajority was conceded bythe General Counsel,and the Board notedthatat least a rebuttable presump-tion of majoritymight well apse from an 8(f)contract that contained aunion-secunty provisionthathas been enforced.R JSmithConstruction Co,supra,fn. 5. Additionally,the Board has held that Sec. 8(f) hadno applicationto a contractwhichis a renewalof a prior contract executed pursuant to thatsection, as is the situation here,and thatin the case of a renewalcontractthe test to be applied in determining whether the bargainingobligations ofthe parties have been fulfilled"are those generally used under Section 8(a)(5)and 8(b)(3) ... of the Act.Bricklayers &MasonsInternationalUnion LocalNo. 3 (EasternWashington Builders),162 NLRB 476, 477-478. Although thecontract in RJ. Smith,supra,appears to have beena renewal contract,albeitwith a hiatus, andthe TrialExaminer citedand relied onBricklayers &Masons, supra,the Board made no comment regarding thatcase According-ly, I assume the holdinginBricklayers & Masons, supra,is still Board law.20 Section2(11) of the Actdefines "supervisor" as.any individualhaving authority,in the interest of theemployer,to hire,transfer,suspend, layoff,recall, promote, discharge, assign, re-ward,or discipline other employees,or responsibly to directthem, or toadjust their grievances,or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthorityis not of amerely rountineor clericalnature, but requires the use of independentjudgment935, 939 (C.A. 4), cert. denied 359 U.S. 911. Likewise, in theinstant case, as it is Respondents who assert the supervisorystatus of the "foremen," the burden rests with them to pro-duce evidence to establish that the "foremen" involved weresupervisors within the meaning of the Act, and not rank-and-file employees properly included in the unit.McCor-mick Concrete Company of S.C. Inc.,153 NLRB 1507, 1513,enfd. 371 F.2d 149 (C.A. 4);The Detroit Edison Company123 NLRB ,225, 230;Riss & Company,127 NLRB 1327,1330.The only testimony developed in this record dealing withthe supervisory status of the "foreman," may be summarizedas follows:1. The contract between the parties provides, in additionto the unit description set forth in fn.8, supra,the following:(a) In each shop, the employer will designate a "shopforeman" who "shall have supervision" over the employees,and receive pay of 7 percent above the journeyman rate ifthere are fewer than 15 men in the shop, or 10 percent aboveif there are 15 or more men in the shop.(b)That on erection work in the field, the employer willdesignate a "Job foreman" on each job where three or moremen regularly report, who will be paid 5 percent above thejourneymen rate if fewer than 15 men report to that job, or10 percent above if 15 or more men so report.2.One Elmer Pietschner was "shop foreman" atAmerican's shop during the relevant period, and workedunder the supervision of Superintendent Marvel. Pietschnerdid not testify, and no management witness gave any testi-mony regarding Pietschner's duties or authority. Althoughall the employees who testified stated that Marvel super-vised them, several also referred to Pietschner as their "su-pervisor," and stated that he gave them "orders," and"assigned them work." There is no testimony, however,from which it can be determined whether Pietschner's "or-ders" or "work assignments," were merely of a routine na-ture, or whether, in the language of Section 2(11), the "useof independent judgment" was required.3.Donald Flores testified that while employed byAmerican he worked on an apartment project at Hutchin-son, Kansas, some 55 miles from Wichita, where approxi-mately eight other journeymen were employed; that he wasthe foreman on this job except at such times as Pietschnerwas present, and at those times the latter was foreman; that asforeman he received extra pay in the amount of 25 cents anhour; had shop plans and blueprints available to him; that hehad to plan the work and decide what work to give to aparticular employee; that while the men knew their job andknew what to do, it was his duty to direct them if any directionwas needed, and to correct a man if he was not doing his jobproperly. Although Flores claimed that he had absolute au-thority to fire a man if he thought it necessary, I regard this as"puffing" in view of his admission that he never discharged aman, and that he "would really have to call the shop supervisorbefore I did this."Upon consideration of the foregoing evidence, which isall the record contains with respect to the authority of the"foremen," I find and conclude that, Respondents, who, asI have found, have the burden of establishing that the "fore-men" here involved had the requisite authority to makethem supervisors within the meaning of the Act, failed to 380DECISIONSOF NATIONAL LABOR RELATIONS BOARDadduce sufficient evidence to establish that fact. On thecontrary, the evidence indicates that such directions as the"foremen"may have given other employees, was merelyroutine in nature anddid not require the exercise of inde-pendent judgment.IroquisTelephoneCorporation,169NLRB 344;Northern Virginia Steel Corporation,132 NLRB714, 715. That Congress never intended those having suchlimited authority as the "foremen" here involved to be em-braced by the term "supervisor," is made plain by the Sen-ate Report on the bill which was thereafter enacted 21Accordingly, on the entire record, I find and concludethat the inclusion of the "foremen" in the unit here involveddid not render the same inappropriate for the purposes ofthe 8(a)(5) case contended for by the General Counsel.5.Other contract provisions allegedly illegalor unenforceableRespondents argue (brief, p. 31), that certain provi-sions intheir contract with the Union are, or could be,enforced in such manner as to probably be violative of theAct, or contrary to public policy. The provisions Respon-dents point to are:1.Article XXI of the contract provides in substancethat the employer will not renderassistanceto any otheremployer involved in a strike or lockout against any localof the International Union, and that no employee subject tothe contract will be asked or required to handle the productsof any employer involved in such strike or lockout, withexceptions not here material. The evidence shows that onDecember 12, 1969, the Union circulated all employers un-der contract with it that the Union regarded the productsof a named employer as "unfair," and that article XXI ofthe contract would be applied with respect to the productsof such employer. Respondents argue that this was an at-tempt by the Union to "expand the area of industrial con-flict," and therefore unlawful under the Supreme Court'sholding inNational Woodwork Mfgr. Assn. v. N.L.R.B.,386U.S. 612.2.Article XIX, section 3, of the contract provides insubstance that if any employer enters into an individualagreementwith any employee which undercuts the contract,such individual contract would be regarded by the Board asinvalid, and that-in such casethe employer will dischargethe employee involved. Respondent argues that as the Gen-eral Counsel has alleged in paragraph 8(b) of the complaintthat Respondents bargained directly and individually withthe employees in the unit, Respondents are required by thecontract to discharge such employees, and that such dis-charges would be clear violations of Section 8(a)(3) and8(b)(2).3.Article XIX, section 2, of the contract provides insubstance, that if an employer is found by the grievancecommitteeto have willfully and knowingly violated anyterms of the contract, such committee shall, in addition to21 S R. 105, 80th Cong.,84, where it is stated:The Committee has not been unmindful of the fact that certain employ-ees with minor supervisory duties have problems which may justify theirinclusion in the Act. It has therefore distinguished between straw bosses,leadmen,set-up men,and other minor supervisory employees, on theone hand,and the supervisor vested with such genuine managementprerogatives as the right to hire or fire,discipline,or make effectiverecommendations with respect to such action.restitution,assess againstthe employer liquidateddamages,payable to the apprentice fund, in an amount sufficient todiscourage future contract violations. Respondent arguesthat this provision is punitivein nature,and hence unen-forceable.22In my view it is unnecessary, indeed inappropriate, todecide any of these contentions in this proceeding. Sufficeit to say that as there is no allegation in the complaint, norin the charge upon which the complaint is predicated,alleg-ing that any of the matters referred to violate the Act, theBoard is without authority to make any adjudication withrespect thereto. It will be time enough to make such adjudi-cation if and when a valid and timely charge in that regardis filed, and a complaint issues thereon.Accordingly, I find and conclude that the objectionsurged by Respondents do not raise a defense to the 8(a)(5)allegation of the complaint.B. The 8(a)(1) AllegationsThe complaint herein alleges that in the period fromabout mid-April to mid-June, Respondents independentlyviolated Section 8(a)(1) of the Act by interrogating employ-ees about their support for the Union; threatened employ-ees that they would be required to drop out of the Unionor seek employment elsewhere; promised benefits to takeeffect after the Company went nonunion; and solicited em-ployees to withdraw from their union membership. The onlytestimony bearing on the aforementionedallegations wasthat given by 10 of the 13 employees, who, as I have found,testified, in substance, that Superintendent Marvel talkedwith them separately, and not in a group and told them thata new company was being formed which would operate ona nonunion basis, and that he (Marvel) had to have a deci-sion from each employee whether he wanted to "stay withthe Union" and rely on such work opportunities as the lattermight provide, or "stay with the Company," and work un-der the conditions of employment which Respondents uni-laterally established.Although I regard the evidence as insufficient to estab-lish that Respondents violated Section 8(a)(1) precisely inthe manneralleged inthe complaint, I find and concludethat in the circumstances of this case, Marvel's statementwas coercive and hence violative of Section 8(a)(1) of theAct. In practical effect what Marvel was saying to the em-ployees was that unless they were willing to forego the laborconditions obtained for them by the Union, as provided bythe contract then in effect, Respondents would have nowork for them. As the employees and Marvel knew that they.could not work in a nonunion shop and retain thestatus ofunion members, Marvel was requiring them to elect whetherthey should forego the work Respondentswere offering inorder to retain their union membership, or abandon theirunion membership in order to obtain the work Respondentswere offering. In this sense, Marvel's statement coerced the22 Atthe trial Respondents adduced evidence that the Union had writtena letter and telephoned the school board,threatening to picket and/or hand-bill the schoolproject ifthe contract was awarded to Fahnestock as a nonun-ion contractor. Presumably,Respondent was contending that the Union'sconduct violated Section 8(b)(4)(u)(B) of the Act.However, the point is notdiscussed in Respondent's brief,and I assume it has been abandoned. BARWISE SHEETMETAL CO.381employees in the exercise of their Section 7 rights. I so findand conclude.C. The 8(a)(3) AllegationsThe complaint alleges that the five employees whoelected not to accept work under the nonunion conditionsunilaterally established by Respondents were constructivelydischarged.As heretofore stated,this allegation was deniedby the answer which avers that said employees themselvesterminated their employment because of lack of work. Ihave also heretofore indicated that three of the five employ-ees referred to in this paragraph of the complaint did nottestify,and there is no testimony to establish when they leftRespondents' employment,or under what circumstances, 3The General Counsel does contend,however,that Duckettand Thompson,who did testify,as well as the eight whoaccepted employment at Barwise under the terms and con-ditions of employment unilaterally imposed by Respon-dents,be found to have been discharged in violation ofSection 8(a)(3), and that Respondents be directed to offerthem reinstatement,and make them whole for the wagesthey lost.In my view the 8(a)(3) question need not be decid-ed here,because having found that Section 8(a)(5) was vio-lated,the proper relief under that section will include all therelief that could be given for an 8(a)(3) violation,assumingthat it occurred,including specifically reinstatement andbackpay for the 10 employees for whom the General Coun-sel requests such relief.SeeMiller Trucking Service,Inc.,176NLRBNo. 7624Upon the,foregoing findings of fact and the entire rec-ord in the case,I state the following:CONCLUSIONS OF LAW1.Fahnestock, American, Airtron, and Barwise consti-tute a single intergrated operation, which is an employerwithin the meaning of Section 2(2) of the Act, that is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All sheet metal employees, journeymen, apprentices,and foremen employed by Respondents in the operation of23 It maybe noted at this connection that neither in his briefs nor in hisproposedorder submitted to me doesthe GeneralCounsel suggest orrequesta finding that the three men who did not testifybe found tohave beenterminated in violation of Section 8(aX3), nor does he requestthat anyreinstatement or make whole remedybe providedon their behalf.24I am not unmindful of the factthat the UnitedStatesCourt of Appealsfor theTenth Circuitrefused to enforce thatportion of the Board's Orderwhich providedfor reinstatementand backpay to the employees there in-volved.See N.LR.B. v. Miller Trucking Service, Inc,445 F.2d 927. As Iunderstandthe court'sdecision in that case, it merely held that the remedyof reinstatementand backpay was inappropriateunderthe facts of that case.It did not hold that reinstatement might notbe orderedin an appropriate caseto remedy an 8(aX5)violation,even though no violation of Section8(a)(3)occurred In any event,and evenif I have incorrectly interpreted the court'sholding,the Board's decision in that caseclearly holdsthat reinstatement andbackpay may be providedto remedy an 8(a)(5) violation, and itismy dutyto follow the decisions of the Board until such time as the Board eitherchanges its position,or the SupremeCourt holdsto thecontrary.InsuranceAgentsInternationalUnion, 119 NLRB 768, 773; IowaBeef Packers, Inc., 144NLRB 615, 616.its enterprise at Wichita, Kansas, but excluding office-cleri-cal employees, professional employees, guards and supervi-sors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At least since on or about May 1, 1970, the Unionhas been the collective-bargaining representative of the em-ployees in the aforementioned appropriate unit, and by vir-tue of Section 9(a) of the Act, has been, and is, the exclusiverepresentative of all employees in said unit for purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.5.On or about August 1, 1970, Respondent recognizedand entered into a collective-bargaining agreement with theUnion as the exclusive collective-bargaining representativeof the employees in the aforesaid unit, retroactive to May1, 1970, and to be effective until April 30, 1972.6.By unilaterally changing on or about June 1, 1971,the wages, hours, and terms and conditions of employmentof the employees in the aforesaid unit, and thereafter failingand refusing to comply with the terms of the contract ofAugust 1, 1970, with respect to the employees in the afore-said unit, Respondents engaged in and are engaging in un-fair labor practices proscribed by Section 8(a)(5) and (1) ofthe Act.7.By requiring its employees to elect between fore-going their rights under the union contract or foregoingemployment with Respondents, Respondents coerced andrestrained said employees in the exercise of rights guaranteedthem by Section 7 of the Act, and thereby engaged in and areengaging in unfair labor practices proscribed by Section8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in un-fair labor practices,itwill be recommended that they ceaseand desist therefrom and take certain affirmative action setforth below,designed and found necessary to effectuate thepolicies of the Act.Having found that Respondents coerced and re-strained their employees in the exercise of rights guaranteedthem by Section7 of the Act,and in view of the nature ofthe other violations herein found, which go to the very heartof the Act,Iconclude from the totality of such unlawfulconduct that Respondents should be required to cease anddesist from in any manner interfering with,restraining, orcoercing their employees in the excercise of their rights guar-anteed them by Section7 of the Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4);CaliforniaLingerie, Inc.,129 NLRB 912, 915.Having found that Respondents unilaterally changedthe wages, hours, and terms and conditions of employmentof its employees in an appropriate unit, and refused to com-ply with the terms and collective-bargaining agreement ne-gotiated with the Union as the bargaining representative ofthe employees in said unit,itwill be recommended that Re-spondents be required to comply with said contract according 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDto its terms and legal effect, and upon request bargain with theUnion as the collective-bargaining representative of the em-ployees in an appropriate unit. It will be further recom-mended that Respondent be required to offer Danny T.Duckett and Gary Thompson immediate, full and uncondi-tional reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or otherrights, privileges, or working conditions, and that they, aswell asRay Affleck,Don Flores,Owen L. Gould, GaryHighfill, James D. Merchant, Michael D. Morrow, James B.Savage, and Robert Scantlin be made whole for any wagesthey lost by reason of Respondents' failure to comply withthe contract executed August 1, 1970,25 by paying to eachof them a sum of money equal to the amount they wouldhave earned as wages had Respondents fully complied withtheir contract obligation, less the amount they actuallyearned in the period when Respondents did not apply thecontract to them.26 The backpay herein recommended shallbe computed in the manner set forth inF.W. WoolworthCompany,90 NLRB 289, with interest at the rate of 6 per-cent per annum, as provided inIsis Plumbing & Heating Co.,138 NLRB 716. It will also be recommended that Respon-dents be required to preserve and, upon request, make avail-able to authorized agents of the Board, all records necessaryor useful in determining compliance with this recommendedOrder, or in computing the amount of backpay due.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:27ORDERRespondents Barwise Sheet Metal Co., Inc., a DivisionofAirtron, Inc.;American Air Conditioning Co., Inc.,Fahnestock, Inc., a Division of Airtron Inc.; and AirtronInc.,Wichita, Kansas, their respective officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Failing or refusing to give full effect to and to fullycomply with the contract between American Air Condition-ing Co., Inc., and Sheet Metal Workers International Asso-ciation,Local 29, executed August 1, 1970, retroactive toMay 1, 1970, according to its tenor and effect, with respectto the employees in the unit set forth in said contract.The unit is all sheet metal employees, journeymen, ap-prentices, and foremen employed by Respondents.(b) Failing or refusing, on request, to bargain collec-tively with the aforesaid labor organization as the exclusivecollective-bargaining representative of the employees in theaforesaid unit.25As heretofore indicated,the General Counsel in his briefsand proposedorder submitted to me does not seek a reinstatement and make whole remedywith respect to employees Howard R.Clark,BillR.Morgan, andCharlesReed Accordingly,I do not recommend such an order with respect to them26 1 have made no determination as towhathours the aforesaidemployeeswould haveseverallyworked duringthe backpayperiod Such issues can bestbe determined at thecompliancestageof this proceeding27 In the event no exceptions are filedas provided by Sec 102.46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions and recommendedOrderherein shall, as provided in Sec 102 48of the Rules and Regulations,be adoptedby theBoard andbecome itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes.(c)Unilaterally changing the wages and other termsand conditions of employment of the employees in the afor-esaid unit without prior consultation with the aforesaid la-bor organization as the exclusive collective-bargaining rep-resentative of said employees.(d) Bargaining directly and individually with any em-ployee in the aforesaid unit.(e) Coercing or restraining employees in the aforesaidunit by telling them that they could work for Respondentsonly if they would agree to work under the terms and condi-tions of employment unilaterally established by Respon-dents,rather than under the terms and conditionsestablished by the aforesaid contract, or by any other state-ment of similar purport.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, loin, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or to refrain fromany or all such activities.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a)Upon request recognize and bargain collectivelywith the aforesaid labor organization as the exclusive collec-tive-bargaining representative of the employees in the afore-said appropriate unit, with respect to rates of pay, wages,hours of work, and other terms and conditions of employ-ment.(b)Revoke and cease to comply with the changes inwages and other working conditions unilaterally institutedby Respondents following the formation of Barwise SheetMetal Co., Inc., except for such changes as the aforesaidlabor organization shall request not be revoked.(c) Restore and place in effect all terms and conditionsof employment provided for by the aforesaid contract ofAugust 1, 1970, which were unilaterally changed by Re-spondents, except in the particulars embraced by the pro-ceeding paragraph.(d)Make such vacation, welfare, and pension paymenton behalf of those employees in the unit for whom suchcontributions were previously made and would have contin-ued to be made had Respondents not ceased to comply withthe contract executed on August 1, 1970.(e)Offer Gary Thompson and Dan Duckett imme-diate, full, and unconditional reinstatement to their formeror substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make eachof them, as well as Roy Affleck, Dan Owen L. Gould, GaryHighfill, James D. Merchant, Michael D. Morrow, James B.Savage, and Robert Scantlin, whole for any loss of wagessuffered by reason of Respondents' conduct, as provided inthe section hereof entitled "The Remedy"(f)Notify immediately Gary Thompson and DanDuckett, if presently serving in the Armed Forces of theUnited States, of their right fo full resinstatement, uponapplication after discharge from the Armed Forces, in ac-cordance with the Selective Service Act and the UniversalMilitary Training and Service Act.(g) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payroll BARWISE SHEET METAL CO.383records,social security payment records,timecards,person-nel records and reports, and all other records necessary oruseful in determining compliancewith thisOrder, or incomputing the amountof backpaydue, as hereinprovided.(h) Post at each of their sheet metal shops located inWichita,Kansas,copies of the attachednotice marked "Ap-pendix."28Copies of said notice,on forms provided by theRegionalDirectorfor Region 17, KansasCity,Missouri,shall,after being signed by an authorized representative ofeach Respondent, be posted as herein provided immediatelyupon receipt thereof, and be so maintained for a period of60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced or covered by any othermaterial.(i)Notify the aforesaid Regional Director in writing,within 20 days from the date of receipt of this Decision,what steps they have taken to comply herewith 2928 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by29 In the event that this recommended Order is adopted by the Board afterOrder of the National Labor Relations Board"shall be changed to readexceptions have been filed,this provision shall be modified by deleting the"Posted Pursuant to a Judgment of a United States Court of Appeals Enforc-words "receipt of this Decision,"and substituting therefore the word "thismg an Order of the National Labor Relations Board."Order "